Dear Rep. Romero:
You requested an Attorney General's opinion regarding the constitutionality of statutory offsets to disability retirees. You question whether the offset mandated by La. R.S. 11:221 is constitutional.
First, we note that all statutes are presumed to be constitutional. The Louisiana Legislature is presumed to have intended to enact a constitutionally valid law. State v.Manuel, 426 So.2d 140 (La. 1983). It is well established that all statutory enactments are presumed constitutional and every presumption of law and fact must be indulged in favor of legality. Moore v. RLCC Technologies, Inc., 95-2621 (La. 2/28/96), 668 So.2d 1135; Faul v. Trahan, 1998-488 (La.App. 3 Cir. 10/7/98) 718 So.2d 1081, 1087.
A party who attacks the constitutionality of a statute bears a heavy burden, and he must prove by clear and convincing evidence that the statute violates a specific constitutional provision.Board of Directors of La. Recovery District v. All Taxpayers, etal, 529 So.2d 384 (La. 1988). We are unaware of any judicial declaration affecting the presumed constitutionality of R.S.11:221. Therefore, this office is of the opinion that statutory offsets to disability retirees, as mandated by La. R.S. 11:221, are constitutional.
Trusting this adequately responds to your request, we remain
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY: _______________________________
       KENNETH L. ROCHE, III
       Assistant Attorney General